DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/22/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 


Claim Rejections - 35 USC § 103
Claims 1 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi, JP2007145986.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: As discussed in the previous Office Action, Koichi discloses the production of a curable rubber composition comprising natural rubber, a vulcanizing agent, and diethylene glycol, corresponding to the claimed polyol. Koichi further teaches that the prior art composition comprises 5 to 50 phr silica and that the amount of polyol is 5 to 17% by weight relative to the amount of silica (page 2, lines 3-6). Based on these numbers, it is calculated that the prior art composition contains 0.25 to 8.5 phr polyol. 
Koichi does not particularly point to the production of a composition comprising the claimed amount of polyol.
It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The difference between the prior art upper limit for the amount of polyol and the claimed lower limit is small-only 1.5 part per 100 parts Because this difference is so small, it is reasonably expected that the properties of the prior art composition comprising 8.5 phr polyol would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range.

Claims 1, 5-8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al, US5354793.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: As discussed in the previous Office Action, Hudson discloses the production of a vulcanizable composition comprising EPDM, corresponding to the claimed elastomer; sulfur, corresponding to the claimed cross-linking agent; and polyethylene glycol, corresponding to the claimed polyol-based accelerator. Hudson teaches that the amount of polyethylene glycol in the prior art composition is in the range of 0.5 to 6.0 phr.
Hudson does not particularly point to the production of a composition containing the claimed amount of polyol-based accelerator.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As discussed above, Hudson teaches the production of a composition which contains the same components-i.e., an elastomer, a cross-linking agent, and a polyol-based compound-as the claimed composition. Additionally, note that the difference between the prior art upper limit for the amount of polyethylene glycol and the claimed lower limit is small. Because the difference between the prior art value and the claimed value is so small, an ordinary artisan would reasonably expect that the properties of the prior art composition would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range; see Titanium Metals Corp. of America v. Banner cited earlier in this Action.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Regarding the rejection over Koichi, JP2007145986: Applicant argues that the prior art does not render the claimed invention obvious because the claimed range and the prior art range do not overlap.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)). Contrary to applicant’s argument, obviousness does not require that the prior art range overlap the claimed range; rather, the prior art can render the claimed invention obvious if the prior art range and claimed range are close enough that they would be reasonably expected to have the same properties. In the instant case, the difference between the prior art range and the claimed range is sufficiently small that it is reasonably expected that its properties would not be different from those of the claimed invention. Barring a showing of evidence demonstrating the criticality of the claimed range, Koichi therefore renders the claimed invention obvious.
Applicant argues that the claimed range is critical, citing the examples presented Tables 1 and 2 and Figure 6 in the specification.
Regarding the examples/data from applicant’s Table 1: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”; see In re Clemens , 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof; see In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims) (MPEP § 716.02(d)). 
As currently written, the independent claim recites a composition comprising at least one elastomer, at least one crosslinking agent, and 10 to 20 phr of at least one polyol chosen from a recited list of species; the claimed invention therefore reads on a broad range of compositions containing any compound that falls within the scope of the generic terms “elastomer” and “crosslinking agent”. In contrast, all of the samples disclosed in Table 1 were prepared using a 70/30 blend of solution polymerized styrene/butadiene rubber/butadiene rubber as the elastomer, glycerol as the polyol, and sulfur as a crosslinking agent. No evidence has been provided that the allegedly unexpected results can be obtained with any compounds other than those disclosed in the example. Applicant therefore has not demonstrated that the allegedly unexpected results may be obtained commensurate in scope with the broad range of compositions that fall within the scope of the instant claims.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range; see In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Applicant’s Table 1 discloses samples containing  10 phr glycerol and 7.5 phr glycerol; however, the prior art upper limit of 8.5 is about halfway between these two values. Because the difference between the claimed lower limit and the prior art value is smaller than the difference between the claimed upper limit and the comparative example, the cited evidence does not demonstrate the criticality of the claimed range.
Furthermore,  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b)). Applicant argues that the claimed lower limit of 10 phr polyol is critical; however, the examiner notes that Table 1 reports that sample c containing 7.5 phr glycerol is characterized by rheological properties and stress-strain properties that are comparable to -and in some cases better than-those of the samples containing 10, 12.5, and 15 phr glycerol (see samples d, e, and f). The data presented in Table 1 therefore does not establish the criticality of the claimed range.
Regarding the data in applicant’s Table 2, it is first noted that the disclosed examples were all prepared using the same compounds as those reported in Table 1. The examples of Table 2 therefore are not commensurate in scope with the claimed invention per the same rationale as discussed above. Additionally, the comparative example of Table 2 does not contain a polyol. Applicant can rebut a prima facie case of obviousness by showing that there are new or unexpected results relative to the prior art; see Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). As discussed above and in the previous Action, the composition of Koichi is required to contain a polyol. The data of Table 2 therefore does not compare the claimed invention to the closest prior art as required.
Regarding the data presented in Example 3 and applicant’s Figure 6,  the specification does not disclose the amount of polyol used in the samples that were analyzed for Example 3. The examiner therefore cannot determine whether the samples of Example 3 fall within the scope of the amended claim. If the samples are within the scope of the amended claim, it is not clear whether the amounts of polyol(s) used are commensurate in scope with the invention as defined in the claims. Finally, the comparative example reported in this Example/Figure does not contain a polyol, and therefore does not correspond to the closest prior art. Applicant’s arguments therefore are not persuasive, as the cited examples are not commensurate in scope with the claims and the criticality of the claimed range has not been established.
Applicant further argues that Koichi does not render the claimed invention obvious because the prior art examples disclose compositions wherein the amount of polyol is 1 to 2.5 phr.  In response, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123 [R-5]). The rejection of record is not based on the examples of the prior art; rather, the rejection is based on the broad disclosure of Koichi. Contrary to applicant’s arguments, the mere fact that Koichi discloses examples containing polyol in an amount of 2.5 phr or less does not teach away from the reference’s broader disclosure. As the rejection of record is based on the prior art’s broad disclosure and not its examples, applicant’s argument that the compositions of the examples of Koichi do not meet the claimed limitations is not persuasive. The rejection is therefore maintained.
Regarding the rejection over Hudson, US5354793: Applicant’s argues that Hudson does not teach the claimed invention for the same reasons as the rejection over Koichi. Applicant’s arguments are not persuasive per the same rationale as outlined in the previous paragraphs with respect to the rejection over Koichi. The rejection is therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765